Filed 3/2/16 P. v. Perryman CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B264072
                                                                          (Super. Ct. No. 2011001901)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

CALVIN PERRYMAN,

     Defendant and Appellant.


                   The trial court reduced Calvin Perryman's conviction for grand theft of a
person to a misdemeanor pursuant to Proposition 47, the Safe Neighborhoods and
Schools Act ("the Act") and continued him on postrelease community service (PRCS).
(Pen. Code, §§ 487, subd. (c), 1170.18, 3451.)1 PRCS is not authorized because
Perryman's offense is now a misdemeanor. But he is subject to supervised parole under
the Act unless the trial court decides to release him. Perryman appeals the order
continuing him on PRCS. We reverse and remand to allow the trial court to exercise its
discretion concerning Proposition 47 parole.
                                                  BACKGROUND
                   In February 2012, Perryman completed a prison term for grand theft of a
person and was placed on PRCS. Three years later, while still on PRCS, he filed an
application to have his offense designated as a misdemeanor. (§§ 1170.18, 490.2.)

1
    All statutory references are to the Penal Code.
               The trial court granted Perryman's application, reducing the offense to a
misdemeanor. It denied the prosecutor's request to impose one year of supervised parole
under the Act, and it continued Perryman on PRCS. The trial court stated, "[I]n the
Court's view, it is a reclassification only, not a resentence, as he has finished his two-year
custody sentence. . . . [W]e don't have any case authority on the subject yet. But the
Court's position . . . is that his [PRCS] supervision is not part of his original sentence;
and, therefore, he is not eligible for resentencing. He's eligible for reclassification . . . .
So he will continue on [PRCS]."
                                         DISCUSSION
               In 2014, the voters enacted Proposition 47, which reclassifies certain crimes
from felonies to misdemeanors. A person who is "currently serving a sentence" for a
felony offense that would be a misdemeanor under the Act may petition for a recall of
sentence and resentencing under the Act. (§ 1170.18, subd. (a).) Upon resentencing, he
or she "shall be given credit for time served and shall be subject to parole for one year
following completion of his or her sentence, unless the court . . . releases the person from
parole." (Id., subd. (d).) On the other hand, a person "who has completed his or her
sentence" for a felony offense that would have been a misdemeanor under the Act may
petition to have the offense reclassified as a misdemeanor and is not subject to
Proposition 47 parole. (§ 1170.18, subd. (f).) If a petition for relief under Proposition 47
is granted, the offense becomes a misdemeanor "for all purposes." (§ 1170.18, subd. (k).)
               Perryman's conviction for grand theft is reclassified as a misdemeanor
under the Act. He is not subject to PRCS because the offense is a now a misdemeanor
for all purposes. (§§ 1170.18, subd. (k), 490.2.) PRCS applies only to "felony" offenses.
(§ 3451.)
               Perryman is subject, however, to supervised parole under the Act, unless
the trial court releases him. (§ 1170.18, subd. (d).) He did not complete his sentence
when he was released from prison. His "sentence" included his unfinished PRCS term.
(§ 3000, subd. (a)(1).) Section 3000, subdivision (a)(1) provides: "A sentence resulting
in imprisonment in the state prison pursuant to Section 1168 or 1170 shall include a

                                                2
period of parole supervision or [PRCS], unless waived, or as otherwise provided in this
article." A felon on PRCS is still serving his or her felony sentence. (People v. Nuckles
(2013) 56 Cal. 4th 601, 609.) Perryman was "currently serving a sentence" when he
requested relief under the Act, and is subject to supervised parole unless the court in its
discretion releases him. The record establishes that the trial court was unaware of its
discretion concerning parole.
              The prosecutor did not forfeit its contention that Perryman is subject to
supervised parole. At the hearing on Perryman's petition, the prosecutor stated, "[I]t is
the People's request to put Mr. Perryman on one year of misdemeanor parole. It is the
People's position that he is still serving his sentence and that his [PRCS] time is also part
of his sentence pursuant to People v. Nuckles."
                                       DISPOSITION
              The order is reversed. We remand to the trial court for further proceedings
consistent with this opinion.
              NOT TO BE PUBLISHED.




                                           GILBERT, P. J.

We concur:



              YEGAN, J.



              PERREN, J.




                                              3
                              Patricia M. Murphy, Judge

                           Superior Court County of Ventura

                         ______________________________


             Stephen P. Lipson, Public Defender, Michael C. McMahon, Chief Deputy,
William Quest, Senior Deputy Public Defender, for Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Mary Sanchez,
Michael J. Wise, Deputy Attorneys General, for Plaintiff and Respondent.




                                           4